[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Bond, Slip Opinion No. 2022-Ohio-4150.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4150
               THE STATE OF OHIO, APPELLANT, v. BOND, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Bond, Slip Opinion No. 2022-Ohio-4144.]
Structural error—Public-trial violation—Defendant did not object in the trial court
        to courtroom closure, so a plain-error analysis applies—Defendant failed
        to establish that the violation rose to the level of a plain error that must be
        corrected.
  (No. 2020-0415—Submitted March 30, 2021—Decided November 23, 2022.)
               APPEAL from the Court of Appeals for Richland County,
                           No. 2019 CA 0033, 2020-Ohio-398.
                                 _____________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal brought by the state of Ohio, we determine whether the
trial court violated appellee Khairi A. Bond’s right to a public trial under the Sixth
Amendment to the United States Constitution and Article I, Section 10 of the Ohio
Constitution and, if so, whether the error must be corrected even though Bond failed
                                 January Term, 2022




to object to the courtroom closure in the trial court. We hold that a public-trial
violation occurred but that Bond has not established that the violation rose to the
level of a plain error that we must correct.
                        Facts and procedural background
       {¶ 2} Bond was indicted by a Richland County grand jury on two counts of
murder, one under R.C. 2903.02(A) and one under R.C. 2903.02(B), each with a
firearm specification under R.C. 2941.145. During a recess on the third day of a
five-day jury trial, some of the people attending the trial were involved in an
altercation outside the courtroom. The altercation resulted in damage to a vending
machine. Thereafter, the following interaction between the trial judge and counsel
took place outside the presence of the jury.


               THE COURT: The jury is not in the courtroom. They’re
       back in the jury room.
               We had an incident in the lobby, apparently, during the
       break. The jurors were not aware of that. I don’t know they weren’t
       aware of it, but they were all in the jury room. This happened out in
       the lobby. An argument. Apparently, the M&M machine is broken
       out there. But for that reason, we have cut back on the number of
       people that are allowed in the courtroom. We will only allow
       immediate family members. So that’s one of the results. I wanted
       to get that on the record.
               Is there anything the parties want to put on the record about
       it? Do we need to ask the jury if they heard anything? They were
       all in the jury room. This happened out in the lobby on a break.
               From the State.
               MS. BOYER: Your Honor, Olivia Boyer from the State.
       During the incident, a juror came out of the room. I didn’t say




                                          2
                          January Term, 2022




anything to her. But she went back into the jury room while the
incident was occurring.
        THE COURT: The defense?
        MR. BRADLEY: No. I don’t think we should ask them,
because if they didn’t know it–
        THE COURT: If we ask them, we’ll highlight it. I think
that’s probably smart. Again, we checked immediately to make sure
they were all back in the jury room.
        MS. SCHUMACHER [counsel for the state]: My only
thought is, Mr. Caudill [a news reporter] found himself in the midst
of that. I don’t know if that will make the paper. I know we’ve
instructed the jurors not to pay attention to the paper. I don’t know
if it’s worth—if it gets printed, Your Honor, my concern is that they
will read it. Is there concern from the jurors one way or the other?
        THE COURT: I will continue to address that they are not to
read the newspaper or pay attention to the media. Whatever the
reporter wants to report, it’s his right. He can report whatever he
wants to. But the good news is no one got hurt, apparently, and the
jurors were not out in the lobby. All of them were back in the jury
room.
        MS. SCHUMACHER: Thank you, Judge.
        THE COURT: So there are some good things. Again, we
have limited the numbers. Nothing like that helps the situation,
helps either side. Everyone needs to be on their best behavior or we
won’t have anybody watching.
        MS. SCHUMACHER: One more thing, Judge. The new
victim’s rights, there’s a constitutional amendment. I believe the
Court has permitted immediate family and father and mother–




                                  3
                                January Term, 2022




                THE COURT: Immediate family members we have let back
        in. I don’t think necessarily anybody in the immediate family was
        involved. It was an extended situation.
                MS. SCHUMACHER: Thank you, Judge.
                THE COURT: We’ll bring the jurors back in and get started.


(Capitalization sic.)
        {¶ 3} Bond’s counsel did not object to the court’s limiting attendees to only
immediate family members.
        {¶ 4} At the conclusion of trial, the jury found Bond guilty of murder as a
result of felonious assault in violation of R.C. 2903.02(B) and guilty of an
accompanying firearm specification under R.C. 2941.145. Bond was acquitted of
murder charged under R.C. 2903.02(A). The trial court sentenced Bond to 15 years
to life in prison on the murder conviction and ordered that that sentence be served
consecutively to the mandatory three-year sentence for the firearm specification.
        {¶ 5} On appeal to the Fifth District Court of Appeals, Bond raised four
assignments of error. Relevant here, Bond argued that the trial court violated his
right to a public trial in violation of the Sixth and Fourteenth Amendments to the
United States Constitution and Article I, Section 10 of the Ohio Constitution when
it closed the trial to the public. The Fifth District concluded that Bond’s failure to
object to the courtroom closure did not result in a waiver of his right to a public
trial, because a violation of that right is considered structural error and structural
errors “ ‘cannot be waived by the defendant’s silence,’ ” 2020-Ohio-398, ¶ 12,
quoting State v. Bethel, 110 Ohio St.3d 416, 2006-Ohio-4853, 854 N.E.2d 150,
¶ 81. The court of appeals also found that the trial court had failed to provide
sufficient justification for the partial closure of the courtroom. It therefore found
structural error, reversed Bond’s convictions, and remanded the matter to the trial
court for a new trial.




                                          4
                                  January Term, 2022




        {¶ 6} The state appealed, and this court accepted a discretionary appeal to
consider the following proposition of law: “The trial court did not violate appellee’s
Sixth Amendment right to a public trial by partially limiting access to the courtroom
after an altercation disrupted court proceedings.” See 159 Ohio St.3d 1434, 2020-
Ohio-3634, 148 N.E.3d 580.
                                        Analysis
        {¶ 7} Pursuant to Crim.R. 52(B), “[p]lain errors or defects affecting
substantial rights may be noticed although they were not brought to the attention of
the court.” The main distinction between plain-error review, which is the standard
employed when a defendant failed to object at trial, and harmless-error review,
which is employed when a defendant did object, is the party that bears the burden.
See State v. Jones, 160 Ohio St.3d 314, 2020-Ohio-3051, 156 N.E.3d 872, ¶ 17-18.
Under plain-error review, the defendant bears the burden to demonstrate the
requirements for review whereas under harmless-error review, the state bears the
burden to demonstrate that the error did not affect the defendant’s substantial rights.
Id. at ¶ 17, 18. Certain constitutional defects that defy analysis by harmless-error
standards are structural errors. Id. at ¶ 20. “ ‘ “Errors of this type are so intrinsically
harmful as to require automatic reversal (i.e., ‘affect substantial rights’) without
regard to their effect on the outcome.” ’ ” Id., quoting State v. Hill, 92 Ohio St.3d
191, 196, 749 N.E.2d 274 (2001), quoting Neder v. United States, 527 U.S. 1, 7,
119 S.Ct. 1827, 144 L.Ed.2d 35 (1999). Here, both plain error and structural error
are relevant because Bond did not object to the courtroom closure in the trial court
and the denial of a public trial is a recognized category of structural error, see id. at
¶ 21.
        {¶ 8} This court recently addressed, but did not resolve, the intersection of
plain error and structural error in State v. West, __ Ohio St.3d ___, 2022-Ohio-
1556, __ N.E.3d___ (plurality opinion). On appeal in West, the defendant asserted
that the trial-court judge had exhibited bias when questioning him during his




                                            5
                                 January Term, 2022




testimony at trial and thereby committed structural error. Id. at ¶ 20. The defendant
had not objected at trial to the trial judge’s questions. Id. at ¶ 3. In a plurality
opinion, three members of this court stated that they would “decline to elevate any
class of errors [including structural errors] beyond the application of our plain-error
rule.” Id. at ¶ 35. They concluded that West was unable to establish the prejudice
prong of the plain-error rule based on the trial judge’s questions during his cross-
examination, but they recognized that “there may be situations in which a structural
error so affects the fairness of a judicial proceeding that reversal is warranted
despite the failure to preserve the error.” Id.
       {¶ 9} In a dissenting opinion, one member of the court agreed that West’s
claim was subject to a plain-error analysis but explained that he would have found
prejudice sufficient to recognize plain error.       Id. at ¶ 38-41 (Donnelly, J.,
dissenting). In a second dissenting opinion, two members of the court agreed that
a plain-error analysis applied but said that they would have held that when structural
error is recognized, it is unnecessary to consider whether the error affected the
trial’s outcome. Id. at ¶ 91 (Brunner, J., dissenting).
       {¶ 10} West therefore established that a plain-error analysis is necessary
when a defendant seeks reversal based on an error to which the defendant did not
object at trial. But West left unresolved the extent to which the existence of
structural error is relevant to that analysis. We begin where West left off.
                      Did the partial courtroom closure violate
                            Bond’s right to a public trial?
       {¶ 11} The right to a public trial is a fundamental constitutional guarantee
under the Sixth Amendment to the United States Constitution and Article I, Section
10 of the Ohio Constitution, but the right is not absolute. State v. Drummond, 111
Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 49-51. A trial judge has
authority to exercise control over the proceedings, but “the abridgment of a




                                          6
                                  January Term, 2022




defendant’s right to a public trial may occur only when necessary, and any closure
must be narrowly drawn and applied sparingly.” Id. at ¶ 51.
        {¶ 12} Courts have long applied the four-factor test set forth in Waller v.
Georgia, 467 U.S. 39, 48, 104 S. Ct. 2210, 81 L.Ed.2d 31 (1984), to determine
whether a courtroom closure violates a criminal defendant’s Sixth Amendment
right to a public trial. The following four factors must be satisfied for a permissible
courtroom closure: (1) the party seeking to close a public hearing must advance an
overriding interest that is likely to be prejudiced, (2) the closure must be no broader
than necessary to protect that interest, (3) the trial court must consider reasonable
alternatives to closing the proceeding, and (4) the trial court must make findings
adequate to support the closure. When a courtroom closure is partial, rather than
total, the first factor of the Waller test is satisfied if there is a “substantial reason”
for the closure. Drummond at ¶ 53.
        {¶ 13} Here, the court of appeals found that the closure was partial because
the trial court did not exclude Bond’s immediate family members or the victim’s
immediate family members. The court of appeals nonetheless concluded that the
closure failed to satisfy the Waller test as modified by Drummond for partial
closures: “Regrettably, we are constrained to reverse this case,” it concluded,
because “the violation of the right to a public trial is structural error that affects the
framework within which the trial proceeds, rather than simply an error in the trial
process itself.” 2020-Ohio-398 at ¶ 30. The court of appeals did not address the
impact of Bond’s failure to object to the courtroom closure in the trial court.
        {¶ 14} The state argues that the court of appeals should have conducted a
plain-error analysis because Bond did not object to the courtroom closure at trial.
In the alternative, the state asks us to revisit the court of appeals’ Waller analysis
and conclude that no error occurred. In response, Bond argues that a plain-error
analysis is not appropriate for a violation of a constitutional right resulting in a
structural error and that even if the court reviews the public-trial violation for plain




                                            7
                                January Term, 2022




error, the prejudice or harm to him should be presumed because the error is
structural.
        {¶ 15} We agree with the court of appeals that under the Waller test, a
public-trial violation occurred in this case. The record does not demonstrate that
the trial court conducted a Waller analysis. In fact, the fourth Waller factor requires
the court to make findings adequate to support the courtroom closure. Waller, 467
U.S. at 48, 104 S.Ct. 2210, 81 L.Ed.2d 31. Here, the trial court mentioned only that
there had been an argument in the hallway, that a vending machine had been
broken, and that “for that reason,” it was limiting courtroom access.             This
explanation falls short of what Waller requires.
        {¶ 16} A public-trial violation has been recognized as a structural-error.
Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, at ¶ 50.
However, in Waller, the United States Supreme Court held that “under the Sixth
Amendment any closure of a suppression hearing [like the closure of any
proceeding in a criminal trial] over the objections of the accused must meet” the
four-factor test. (Emphasis added.) Waller at 46-47. Thus, neither Waller nor this
court’s precedent recognizing that a public-trial violation is structural error answer
the question whether a public-trial violation is a correctible error when the
defendant did not object to the closure at trial. To answer that question, we apply
a plain-error analysis.
                      Did the public-trial violation constitute
                  plain error affecting Bond’s substantial rights?
        {¶ 17} Because four justices determined in West that a plain-error analysis
is still necessary when the party asserting a structural error did not object to that
error in the trial court, id., __ Ohio St.3d __, 2022-Ohio-1556, __ N.E.3d __, at ¶ 35
(plurality opinion), ¶ 38-41 (Donnelly, J., dissenting), we must next determine to
what extent, if any, the existence of a public-trial violation here informs the plain-
error analysis under Crim.R. 52(B). To demonstrate plain error under Crim.R.




                                          8
                                 January Term, 2022




52(B), the party asserting error must show that an error occurred, that the error was
plain, and that the error affected his substantial rights. State v. Wilks, 154 Ohio
St.3d 359, 2018-Ohio-1562, 114 N.E.3d 1092, ¶ 52; see Crim.R. 52(B) “We have
interpreted [the third] aspect of the rule to mean that the trial court’s error must
have affected the outcome of the trial.” State v. Barnes, 94 Ohio St.3d 21, 27, 759
N.E.2d 1240 (2002).
        {¶ 18} Additionally, correcting a plain error may be done only in
“exceptional circumstances and only to prevent a manifest miscarriage of justice.”
State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the
syllabus. “The [federal] Court of Appeals should correct a plain forfeited error
affecting substantial rights if the error ‘seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings.’ ” (Second brackets sic.) United States
v. Olano, 507 U.S. 725, 736, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993), quoting
United States v. Atkinson, 297 U.S. 157, 160, 56 S.Ct. 391, 80 L.Ed. 555 (1936).
“An error may ‘seriously affect the fairness, integrity or public reputation of judicial
proceedings’ independent of the defendant’s innocence.” Id. at 736-737.
        {¶ 19} When a recognized structural error has occurred, that error is
certainly plain. The closer question is whether the error affected substantial rights,
and that question must be answered in the affirmative before the error may be
corrected under Crim.R. 52(B). To resolve the question, we find Weaver v.
Massachusetts, __ U.S. __, 137 S.Ct. 1899, 198 L.Ed.2d 420 (2017), to be
informative.
        {¶ 20} In Weaver, the courtroom had been closed to the public for two days
of the jury-selection process and only potential jurors had been permitted in the
courtroom. Id. at __, 137 S.Ct. at 1906. Defense counsel had not raised an
objection to the closure, nor had the issue been raised on direct appeal. Id. at __,
137 S.Ct. at 1907. Instead, the defendant raised the error in a postconviction motion
for new trial when he asserted that defense counsel had been ineffective for failing




                                           9
                                       January Term, 2022




to object to the courtroom closure. Id. at __, 137 S.Ct. at 1906. The federal district
court and federal court of appeals denied the motion. The United States Supreme
Court granted certiorari, stating, “There is disagreement among the Federal Courts
of Appeals and some state courts of last resort about whether a defendant must
demonstrate prejudice in a case like this one—in which a structural error is neither
preserved nor raised on direct review but is raised later via a claim alleging
ineffective assistance of counsel.”1 Id. at __, 137 S.Ct. at 1907.
         {¶ 21} As noted, Weaver raised the violation of his public-trial right in a
postconviction petition alleging ineffective assistance of counsel.                         To prove
ineffective assistance of counsel, a defendant must show that his attorney’s
performance was deficient and that the deficient performance prejudiced the
defense. Id. at __, 137 S.Ct. at 1910, citing Strickland v. Washington, 466 U.S.
668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The Weaver court held:


         [W]hen a defendant raises a public-trial violation via an ineffective-
         assistance-of-counsel claim, Strickland prejudice is not shown
         automatically. Instead, the burden is on the defendant to show either
         a reasonable probability of a different outcome in his or her case or,
         as the Court has assumed for these purposes, to show that the
         particular public-trial violation was so serious as to render his or her
         trial fundamentally unfair.[2]


1. In Weaver, the United States Supreme Court noted that its resolution of the disagreement over
whether a defendant must show prejudice when the structural-error claim was not preserved below
was specifically limited to the context of trial counsel’s failure to object to the closure of the
courtroom during jury selection. __ U.S. __, 137 S.Ct. at 1907, 198 L.Ed.2d 420. But while Weaver
may not be controlling here, its analysis nonetheless provides guidance because the question of
prejudice is just as relevant as an element of the plain-error analysis applied in this case as it was in
the ineffective-assistance analysis applied in Weaver.

2. In Weaver, the United States Supreme Court cautioned that its conclusion did not affect its
“precedents determining that certain errors are deemed structural and require reversal because they




                                                  10
                                     January Term, 2022




(Citations omitted.) Id. at __, 137 S.Ct. at 1911.
        {¶ 22} The prejudice prong of the plain-error analysis—or, whether a plain
error affected substantial rights—has been described in a similar way. See West,
__ Ohio St.3d __, 2022-Ohio-1556, __ N.E.3d __, at ¶ 29-35 (plurality opinion).
In order to show that an error affected substantial rights, the defendant must
demonstrate “a reasonable probability that the error resulted in prejudice—the same
deferential standard for reviewing ineffective assistance of counsel claims.”
(Emphasis deleted.) State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38
N.E.3d 860, ¶ 22, citing United States v. Dominguez Benitez, 542 U.S. 74, 81-83,
124 S.Ct. 2333, 159 L.Ed.2d 157 (2004) (construing Fed.R.Crim.P. 52(b), the
federal analog to Crim.R. 52(B)). The question here is whether that analysis is
proper when presented with a structural-error claim. See, e.g., Johnson v. United
States, 520 U.S. 461, 468, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997) (noting that
whether the claimed error was structural was relevant to whether the error affected
substantial rights).
        {¶ 23} We are unaware of any court’s holding that the outcome-
determinative inquiry for determining the prejudice-prong of the plain-error
analysis is the exclusive means of finding that a plain error is one affecting
“substantial rights” under Crim.R. 52(B) or its federal analog, Fed.R.Crim.P. 52(b).
And the United States Supreme Court has expressly left that door open. See Olano,
507 U.S. at 735, 113 S.Ct. 1770, 123 L.Ed.2d 508 (“There may be a special category
of forfeited errors that can be corrected regardless of their effect on the outcome,
but this issue need not be addressed. Nor need we address those errors that should
be presumed prejudicial if the defendant cannot make a specific showing of


cause fundamental unfairness, either to the defendant in the specific case or by pervasive
undermining of the systemic requirements of a fair and open judicial process.” Id. at __, 137 S.Ct.
at 1911.




                                               11
                                January Term, 2022




prejudice. Normally, although perhaps not in every case, the defendant must make
a specific showing of prejudice to satisfy the ‘affecting substantial rights’ prong of
[Fed.R.Crim.P.] 52(b)”).
        {¶ 24} It has also left the door open with respect to the prejudice prong of
the ineffective-assistance analysis. It noted in Weaver that “the Strickland Court
cautioned that the prejudice inquiry is not meant to be applied in a ‘mechanical’
fashion” and “when a court is evaluating an ineffective-assistance claim, the
ultimate inquiry must concentrate on ‘the fundamental fairness of the proceeding.’
” Weaver, __ U.S. __, 137 S.Ct. at 1911, 198 L.Ed.2d 420, quoting Strickland, 466
U.S. at 696, 104 S.Ct. 2052, 80 L.Ed.2d 674. The Weaver court assumed for its
analysis that a defendant could meet the Strickland standard with a showing that
the trial was rendered fundamentally unfair even if he did not show that there was
a reasonable probability of a different outcome without the error, but it stopped
short of resolving that question. Weaver at __, 137 S.Ct. at 1911.
        {¶ 25} Moreover, although we have held that an error can be shown to have
affected substantial rights by showing that the error “affected the outcome of the
trial,” Barnes, 94 Ohio St.3d at 27, 759 N.E.2d 1240, that particular language does
not appear in the rule itself. Crim.R. 52(B) simply states that “[p]lain errors or
defects affecting substantial rights may be noticed although they were not brought
to the attention of the court.” Thus, whether the outcome-determination analysis is
the only way to determine whether a structural error affected a defendant’s
substantial rights deserves a closer look, especially in light of the unique nature of
structural errors.
        {¶ 26} Structural errors are constitutional defects that defy analysis by
harmless-error standards because they “affect[] the framework within which the
trial proceeds, rather than simply an error in the trial process itself.” Arizona v.
Fulminante, 499 U.S. 279, 309-310, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). As
the United States Supreme Court recognized in Weaver, “[t]he precise reason why




                                         12
                                    January Term, 2022




a particular error is not amenable to [a harmless-error] analysis—and thus the
precise reason why the Court has deemed it structural—varies in a significant way
from error to error.” Id. at __, 137 S.Ct. at 1908. The Weaver court reviewed three
rationales for why certain errors, including a public-trial violation, have been
deemed to be structural errors.3 Id. These rationales demonstrate why the outcome-
determination analysis is not the only sufficient metric by which to measure a
structural error.
        {¶ 27} “First, an error has been deemed structural in some instances if the
right at issue is not designed to protect the defendant from erroneous conviction but
instead protects some other interest,” like a defendant’s right to self-representation.
Id., __ U.S. __, 137 S.Ct. at 1908, 198 L.Ed.2d 420. In this situation, “harm is
irrelevant to the basis underlying the right,” and therefore, the error has been
deemed to be structural. Id.
        {¶ 28} “Second, an error has been deemed structural if the effects of the
error are simply too hard to measure.” Id. In this situation—for example, when a
defendant has been denied the right to select his or her own counsel—the effect of
the violation cannot be determined and it would be impossible for the government
to show that the error was harmless beyond a reasonable doubt. Id.
        {¶ 29} “Third, an error has been deemed structural if the error always results
in fundamental unfairness.” Id. at __, 137 S.Ct. at 1908. In this situation—for
example, denying an indigent criminal defendant appointed counsel—“the
resulting trial is always a fundamentally unfair one.” Id.
        {¶ 30} Given these descriptions, the limitations of using the outcome-
determination analysis to determine whether a structural error affected substantial
rights become clear. If “harm is irrelevant to the basis underlying the right,” as the
United States Supreme Court has recognized with regard to a defendant’s right to

3. The Weaver court noted that “more than one of [the] rationales may be part of the explanation
for why an error is deemed to be structural.” Id. at __, 137 S.Ct. at 1908.




                                              13
                                January Term, 2022




conduct his or her own defense, Weaver, __ U.S. __, 137 S.Ct. at 1908, 198 L.Ed.2d
420, then harm cannot be the measure of the denial of that right. Or, considering
another example, because it has been recognized that denying an indigent criminal
defendant an attorney results in a fundamentally unfair trial, it cannot be said that a
defendant’s being denied counsel does not also affect that defendant’s substantial
rights, even if the defendant cannot show a reasonable probability of a different
trial outcome had counsel been appointed. And if the effects of the error are too
hard to measure, it would be unfair to require that a defendant show that the
outcome of the trial would have been different in order for an appellate court to
correct the error.
        {¶ 31} Additionally, the Weaver court noted that the public-trial right also
protects the rights of the public and the press to an open courtroom. Id. at __, 137
S.Ct. at 1910. And Crim.R. 52(B) does not require that the substantial rights
affected belong to the party asserting the error. See Crim.R. 52(B) Thus, it would
make little sense to require a defendant to demonstrate that the outcome of the trial
would have been different to satisfy the plain-error standard if the error asserted
were one that affected an interest not belonging to the defendant.
        {¶ 32} In sum, these examples result in our concluding that a structural error
may affect substantial rights even if the defendant cannot show that the outcome of
the trial would have been different had the error not occurred. To conclude
otherwise would be to ignore the long-standing structural-error doctrine, the
purpose of which “is to ensure insistence on certain basic, constitutional guarantees
that should define the framework of any criminal trial,” Weaver at __, 137 S.Ct. at
1907.
        {¶ 33} Our conclusion is also consistent with how structural errors have
been described within the context of harmless-error review, under which, as noted
above, the state has the burden. “ ‘ “Errors of this type are so intrinsically harmful
as to require automatic reversal (i.e., ‘affect substantial rights’) without regard to




                                          14
                                      January Term, 2022




their effect on the outcome.” ’ ” Jones, 160 Ohio St.3d 314, 2020-Ohio-3051, 156
N.E.3d 872, at ¶ 20, quoting Hill, 92 Ohio St.3d at 196, 749 N.E.2d 274, quoting
Neder, 527 U.S. at 7, 119 S.Ct. 1827, 144 L.Ed.2d 35. “[Structural errors] are ‘so
fundamental that they obviate the necessity for a reviewing court to do a harmless-
error analysis.’ ” Jones at ¶ 20, quoting Hill at 199. It would be inconsistent to
conclude that a structural error requires automatic reversal without regard to the
effect on the outcome when the state has the burden to show that the error is
harmless but then impose an outcome-determinative standard to find harm when a
defendant has the burden. In order, then, to honor the nature of a structural error
within a plain-error analysis, we must recognize that a defendant may show that a
structural error to which he has failed to object at trial may have affected substantial
rights for the purposes of a plain-error analysis, even if the defendant cannot show
that but for the error, the outcome of the trial would have been different.4
         {¶ 34} This decision should not be read as minimizing a defendant’s
obligation to object to an error during trial. Defendants should bring any potential
structural errors to the trial court’s attention so they may be corrected; they should
not wait to raise the claim on appeal with the thought that prejudice will be
presumed if a structural error is found. See State v. Perry, 101 Ohio St.3d 118,
2004-Ohio-297, 802 N.E.2d 643, ¶ 23 (“We believe that our holdings should foster
rather than thwart judicial economy by providing incentives (and not disincentives)
for the defendant to raise all errors in the trial court—where, in many cases, such
errors can be easily corrected”). We do not hold that prejudice will be presumed in
such cases but simply conclude that there is room in plain-error review to recognize
the unique nature and fundamental import of established structural errors.


4. To be sure, it may be that the analysis of whether an error affects substantial rights mirrors the
analysis of whether the outcome of a trial would have been different but for a structural error. But,
as explained herein, we do not limit the plain-error inquiry in such a manner, given the variety of
structural-error challenges that may arise and the varied nature of such challenges, even in the
context of a plain-error determination.




                                                15
                                 January Term, 2022




       {¶ 35} And even if we were to assume here that the error affected
substantial rights, our inquiry would not be complete. The final consideration in
the plain-error analysis is whether correcting the error is required to prevent a
manifest miscarriage of justice or whether the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See Olano, 507 U.S. at 736,
113 S.Ct. 1770, 123 L.Ed.2d 508; Long, 53 Ohio St.2d 91, 372 N.E.2d 804,
paragraph three of the syllabus.
          Does the public-trial violation in this case warrant correction?
       {¶ 36} “[T]he [United States Supreme] Court has not said that a public-trial
violation renders a trial fundamentally unfair in every case.” Weaver, __ U.S. __,
137 S.Ct. at 1910, 198 L.Ed.2d 420. As the Weaver court pointed out, “while the
public-trial right is important for fundamental reasons, in some cases an unlawful
closure might take place and yet the trial still will be fundamentally fair from the
defendant’s standpoint.” (Emphasis added.) Id. If a trial was fundamentally fair
in spite of a public-trial violation, it would be odd to conclude that the error must
be corrected when no objection was made.
       {¶ 37} Here, the courtroom closure occurred during the state’s presentation
of evidence, after an eyewitness finished testifying. The courtroom closure was a
partial one; the trial court permitted Bond’s immediate family members and the
victim’s immediate family members to attend the remainder of the trial. According
to the state, the courtroom was closed only to the two individuals involved in the
hallway disruption during the court’s recess. Bond has not asserted that any
specific person attempted to enter the courtroom and was denied access. Although
the court’s order limiting access to the courtroom was effective through the end of
the trial, Bond has not asserted that any harm resulted from the closure. For
example, he has not suggested that any of the trial participants failed to fulfill their
duties appropriately during the remainder of trial or that the judge or prosecutor
engaged in misconduct that went unnoticed because of the courtroom closure. The




                                          16
                                 January Term, 2022




record indicates that the jurors were unaware of the judge’s decision to limit
courtroom access. While these factors might weigh differently in the context of a
Waller analysis or if considered after an objection to the closure made in the trial
court, we review the facts here in the context of a plain-error analysis, which means
that Bond has the burden to show, within the plain-error framework, that the public-
trial violation so affected the fairness of the proceeding as to require correction.
Because Bond has not made that showing, we conclude that the public-trial
violation in his trial did not rise to the level of a plain error that must be corrected.
                                      Conclusion
        {¶ 38} For these reasons, we reverse the judgment of the Fifth District Court
of Appeals and remand the case to the court of appeals to address Bond’s remaining
assignments of error.
                                                                    Judgment reversed
                                                                  and cause remanded.
        DONNELLY, STEWART, and BRUNNER, JJ., concur.
        DEWINE, J., concurs in judgment only, with an opinion joined by KENNEDY
and FISCHER, JJ.
                                 _________________
        DEWINE, J., concurring in judgment only.
        {¶ 39} I agree that a public-trial violation occurred in this case. And I agree
that the circumstances of the violation did not result in a manifest miscarriage of
justice so as to warrant exercising our discretion to recognize plain error. I would
leave it there.
        {¶ 40} Crim.R. 52 sets out two methods of reviewing for error in a criminal
trial. Crim.R. 52(A) provides, “Any error, defect, irregularity, or variance which
does not affect substantial rights shall be disregarded.” This is known as harmless-
error review. Under this provision, when an alleged error has been preserved in the
trial court, the government has the burden on appeal of establishing that the error




                                           17
                                January Term, 2022




did not affect the defendant’s substantial rights. State v. Perry, 101 Ohio St.3d 118,
2004-Ohio-297, 802 N.E.2d 643, ¶ 15.
        {¶ 41} The second type of review is referred to as plain-error review. That
standard is found in Crim.R. 52(B): “Plain errors or defects affecting substantial
rights may be noticed although they were not brought to the attention of the court.”
Under this provision, when the defendant raises an error on appeal that he failed to
bring to the attention of the trial court, he has the burden to demonstrate that the
error affected his substantial rights. Perry at ¶ 14. We have articulated a four-part
standard for reviewing for plain error under this rule. First, there must be an error,
or in other words, “a deviation from a legal rule.” State v. Barnes, 94 Ohio St.3d
21, 27, 759 N.E.2d 1240 (2002). Second, the error must be “plain” or “obvious.”
Id.   Third, the error must have affected “substantial rights,” which we have
generally interpreted to mean that there is a reasonable probability that the error
affected the outcome of the trial. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-
2459, 38 N.E.3d 860, ¶ 22.       And finally, because application of the rule is
discretionary, we recognize plain error only to prevent a manifest miscarriage of
justice. Id. at ¶ 23; Barnes at 27. This analysis is essentially the same as that
employed by the United States Supreme Court in applying the federal plain-error
rule. See United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d
508 (1993) (interpreting Fed.R.Crim.P. 52(b)).
        {¶ 42} The United States Supreme Court has recognized a limited category
of errors as “structural.” United States v. Gonzalez-Lopez, 548 U.S. 140, 148, 126
S.Ct. 2557, 165 L.Ed.2d 409 (2006). Structural errors, the court has explained,
“defy analysis by harmless-error standards because they affect the framework
within which the trial proceeds” and “are not simply an error in the trial process
itself.” (Cleaned up.) Id. In other words, such errors are “not subject to harmless-
error review,” McCoy v. Louisiana, __ U.S. __, __, 138 S.Ct. 1500, 1511, 200
L.Ed.2d 821 (2018). Thus, “in the case of a structural error where there is an




                                         18
                                 January Term, 2022




objection at trial and the issue is raised on direct appeal, the defendant generally is
entitled to ‘automatic reversal’ regardless of the error’s actual ‘effect on the
outcome.’ ” Weaver v. Massachusetts, __ U.S. __, __, 137 S.Ct. 1899, 1910, 198
L.Ed.2d 420 (2017), quoting Neder v. United States, 527 U.S. 1, 7, 119 S.Ct. 1827,
144 L.Ed.2d 35 (1999). We have adopted the same approach. See, e.g., State v.
Jones, 160 Ohio St.3d 314, 2020-Ohio-3051, 156 N.E.3d 872, ¶ 2 (structural errors
are “presumptively prejudicial and not susceptible to harmless-error review”).
       {¶ 43} The question presented in this case is whether a structural error
requires automatic reversal of a defendant’s convictions even if he failed to object
to the error in the trial court. In other words, do structural errors “defy analysis” by
plain-error standards as well as by harmless-error standards?
       {¶ 44} On this question, the United States Supreme Court has been quite
clear: they do not. As the court explained in Johnson v. United States, 520 U.S.
461, 466, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997), “the seriousness of the error
claimed does not remove consideration of it from the ambit of the Federal Rules of
Criminal Procedure.” To conclude otherwise, the court said, would be to create an
exception to the rule “out of whole cloth,” id. We have followed the United States
Supreme Court’s lead in this respect. See Perry, 101 Ohio St.3d 118, 2004-Ohio-
297, 802 N.E.2d 643, at ¶ 23 (noting that this court has cautioned against applying
a different analysis for structural errors when the case “would otherwise be
governed by Crim.R. 52(B) because the defendant did not raise the error in the trial
court”).
       {¶ 45} The United States Supreme Court has explained that the
classification of an error as “structural” is relevant to the third prong of the plain-
error analysis—whether the error affected substantial rights. Johnson at 468. But
at every opportunity, that court has declined to say how exactly courts should
determine whether a structural error affected substantial rights for plain-error
purposes. Are structural errors, like other plain errors, to be measured in terms of




                                          19
                                 January Term, 2022




whether they affected the outcome of the trial? Or are there at least some types of
structural errors for which prejudice may be presumed? The United States Supreme
Court has never found a structural error that defies analysis by traditional plain-
error standards, but it has left the possibility open that such a category of errors
might exist. See, e.g., Puckett v. United States, 556 U.S. 129, 140, 129 S.Ct. 1423,
173 L.Ed.2d 266 (2009) (noting that the court has “several times declined to resolve
whether ‘structural’ errors * * * automatically satisfy the third prong of the plain-
error test”); Olano, 507 U.S. at 735, 113 S.Ct. 1770, 123 L.Ed.2d 508 (“There may
be a special category of forfeited errors that can be corrected regardless of their
effect on the outcome, but this issue need not be addressed”).
        {¶ 46} Notwithstanding the reluctance of the United States Supreme Court
to squarely address this question, the majority treads forth. It embarks on a lengthy
and largely academic analysis of whether a defendant could, hypothetically,
establish prejudice under the third prong of the plain-error standard by means other
than demonstrating that the error likely affected the outcome of the case. It then
opines in dicta that “a defendant may show that a structural error to which he has
failed to object at trial may have affected substantial rights for the purposes of a
plain-error analysis, even if the defendant cannot show that but for the error, the
outcome of the trial would have been different.” Majority opinion, ¶ 33. But it
ultimately offers little guidance about how exactly a defendant might make such a
showing, saying in almost the same breath, “[I]t may be that the analysis of whether
an error affects substantial rights mirrors the analysis of whether the outcome of a
trial would have been different but for a structural error,” id. at fn. 4.
        {¶ 47} There are two practical approaches to analyzing whether a structural
error affected the defendant’s substantial rights under plain-error review: either we
measure the effect of the error on the outcome, as with other kinds of errors, or we
presume that the structural error affected substantial rights, regardless of its effect
on the outcome. By suggesting that prejudice may be shown by means other than




                                          20
                                   January Term, 2022




through outcome-determination, the majority implicitly adopts the position that
prejudice may be presumed.
           {¶ 48} None of this matters in the end, of course. As the majority correctly
notes, “even if we were to assume here that the error affected substantial rights, our
inquiry would not be complete.” Majority opinion at ¶ 35. The majority properly
concludes that regardless of whether the public-trial violation affected substantial
rights, the fourth prong of the plain-error test was not satisfied. The error did not
result in a manifest miscarriage of justice, and therefore, reversal is not warranted.
But one has to wonder why, in deciding the case on these other grounds, the
majority goes out of its way to answer a question that the United States Supreme
Court has chosen to leave open (and then, doesn’t really answer it anyway).
           {¶ 49} I see no reason to opine on whether a structural error may satisfy the
third prong of the plain-error analysis without a showing that the error was
prejudicial. Rather than assert in dicta that prejudice may be recognized even if a
defendant cannot establish a reasonable probability that a structural error affected
the outcome of the proceedings, I’d keep our interpretation of Crim.R. 52(B) in step
with the United States Supreme Court’s interpretation of its federal counterpart. It
is sufficient to resolve this case by reaffirming that Ohio’s plain-error rule applies
to unpreserved structural errors (a point that all seven justices of this court agreed
on in State v. West, __ Ohio St.3d __, 2022-Ohio-1556, __ N.E.3d __). We need
not decide whether or how the error may have affected substantial rights in this
case, because, regardless, the error did not result in a manifest miscarriage of
justice.
           {¶ 50} In short, the majority decides a question that is not necessary to
resolve this case—and one that the United States Supreme Court has consistently
and intentionally left unanswered. In doing so, the majority departs from our
longstanding approach of interpreting Ohio’s Crim.R. 52(B) in line with the federal
rule. I would leave the issue whether a structural error may be corrected on plain-




                                            21
                               January Term, 2022




error review without a particularized showing of prejudice for a case that requires
an answer to that question. I therefore concur only in the judgment.
       KENNEDY and FISCHER, JJ., concur in the foregoing opinion.
                              _________________
       Gary D. Bishop, Richland County Prosecuting Attorney, and Joseph C.
Snyder, Assistant Prosecuting Attorney, for appellant.
       Koenig & Owen, L.L.C., and Charles A. Koenig, for appellee.
                              _________________




                                        22